Case 0:18-cv-61117-BB Document 80 Entered on FLSD Docket 10/02/2018 Page 1 of 4



                          UN ITED STA TES DISTRIC T C O U R T
                          SO U TH ER N DISTR IC T O F FLO R IDA
                            FO R T LA UD ER DA LE D IVISIO N

                           CaseNo.18-cv-61117-BLOOM /VaIle
                                                                  FILED BY                     D.C.
 STEVEN BENTON AUBREY,and
 BRIA N ED W A RD V O D ICK A,                                          02T -2 2218
                                                                       STEVEN M .LARIMORE
           Plainti
                 ys,                                                    CLEF!K U.S.DlsT cT.
                                                                       s.D.c)FFJt-A,F-ELAUD.

 D M AGAZINE PARTNERS,L.P.d/b/a
 D M A GA ZW E;M AG AZIN E
 LIM ITED PARTNERS,L.P.;A LLISON
 M EDIA ,IN C.;JAM IE L.TH OM PSON ;
 RO BERT L.ERM A TIN G ER ,JR.;
 SC OTT ROBERT SA YER S;STEPHEN
 CHA RLES SCH OETTM ER;ERIC
 VA U G HN M OY E;D A LLA S POLICE
 D EPARTM EN T;CITY OF D A LLA S;
 M ELIN DA CH RISTINE UR BIN A ;
 DA LLA S CO UN TY SH ERIFF'S
 DEPT.;DALLAS COUN TY,TEXAS;
 and DOES 1-10,a11whosetruenames
 are unknow n,

           Defendants.


                         PLA INTIFFS'M O TIO N FO R LEA V E TO
                       FILE RESPONSES DUE ON OCTOBER 1,2018


       PlaintiffsStevenB.Aubrey CW ubrey'')andBrianE.VodickaCtvodicka''),(collectively,
 Rplaintiffs''),filethismotionforleaveasfollows;
       By thisCourt'sOrder,ECF No.(761,Plaintiffsresponsesto DefendantsCity ofDallas,
 Robert L.Erm atinger, Jr.,ScottRobert Sayers, Dall% Cotmty Sheriffs Department, Dallas

 County,Texas,and M elinda ChristineUrbina M otionsto Dism issweredue on orbefore October

 1,2018.
Case 0:18-cv-61117-BB Document 80 Entered on FLSD Docket 10/02/2018 Page 2 of 4



        O n O ctober 1, 2018, Plaintiff's m ade every effort to com ply w ith the deadline and

 A ubrey personally attem pted to file their responses,how ever,the clerk's oftk e had locked its

 doorsapproximatelyfive(5)minutespriortothescheduledcloseof4:30pm.
        Plaintiffs com plied * 111the m otion's certificates of service and eleckonically served a1l

 cotm selorpartiesofrecord a copy ofthe paperson O ctober 1,2018.

        PlaintiY s rearranged schedules to file this m otion and various responses at the flrst

 opportunity availableon thefollowing morning ofOctober2,2018.



                                                     Respectfully s , fnitted,
                                                                        ,'

                                                                    /
                                                                   J
                                                     By:
                                                           Ste n A ubre , ro Se
                                                           2601N W 3'dA ve
                                                           W ilton M anors,FL 33311
                                                           Telephone:(512)666-8004
                                                           defamationperse@gmail.com

                                                     By:
                                                           Brian Vodicka,Pro Se
                                                           2601N W 3rdA ve
                                                           W ilton M anors,FL 33311
                                                           Telephone:(954)716-9375
                                                           defamationperse@ gmail.com




                                                 2
Case 0:18-cv-61117-BB Document 80 Entered on FLSD Docket 10/02/2018 Page 3 of 4



                              CER TIFICA TE O F SERV ICE

        This is to certify thaton October 2,2018,the undersigned has served the foregoing by
 USPS regularmail,Em ail,orthrough theCM /ECF docketing system .Therefore,the tmdersigned
 upon information and beliefcertifiesthatallcounselorparties ofrecord willreceive a copy of
 these papers.



                                                        StevenAubrey

                                                                N


                                                        Brian Vodicka



                                      SERV IC E L IST

 Via C'c cF N /scez
 D ana J.M cElroy
 THOM AS& LOCICERO PL
 915 M iddleRiverDrive,Suite309
 FortLauderdale,FL 33304
 Jason P.Bloom
 H A> ESAND BOONE,LLP
 2323 V ictory A venue,Suite 700
 D allas,Texas 75219
 C OUNSEL FOR D EFENDANTS:
 D M AGAZINE PARTNERS,L.P.f/k/a
 M AGAZINE LIMITED PARTNERS,L.P.,
 A LLISON M EDIA,INC.
 JAM IE L.T HoMPsoN

 Via C'> cF N /fcer
 D ana J.M cElroy
 THOMAS & LoclcERo PL
 915 M iddle RiverD rive,Suite 309
 FortLauderdale,FL 33304
 PeterL.H arlan
 DALLASCOUNTY DISTRICTATTORNEY'SOFFICE
 133N .RiverfrontBlvd.,LB 19
 Dallms,Texas75207
 C OUNSEL FOR D EFENDANTS:
 DALLASCOIJNTY,TEXAS
 DALLASCOUNTY SHERIFF'SDEPARTMENT


                                             3
Case 0:18-cv-61117-BB Document 80 Entered on FLSD Docket 10/02/2018 Page 4 of 4



 M ELINDA C HRISTINE U RBINA


 Via f'> CF N /Sce. '
 Eric P.H ockm an
 W EISS SEROTA H ELFM AN COLE & BIERMAN,P.L.
 2525 Ponce deLeon Blvd.,Suite700
 CoralGables,FL 33134
 LocAlaC OUNSEL FOR D EFENDANTS:
 CITY OFDALLAS
 D ALLASPoLIcE DEPARTM ENT
 SCOTT R OBERT SAYERS
 R OBERT L.ERM ATINGER,JR


 Via C'3f/er F N //fce.
                      '
 Tierman Cole
 O FFICE OFA TTORNEY GENERAL OF FLORIDA
 110 SE 6tbSt., FI 10
 FortLauderdale,FL.33301-5001
 DemetriM astasiadis
 OFFICE oyA TTORNEY G ENEM L OF TEM S
 P.O.Box 12548,CapitolStation
 A ustin,Texas 78711
 C OIJNSEL FoR D EFENOANT:
 Em c VAUGHN M OYE


 Via F- #..stevesckoettm erl@tmail.com
 Stephen CharlesSchoettm er
 4305 W LoversLn
 D allas,TX 75209-2803
 D EFENDANT PRo SE




                                          4
